Citation Nr: 0701788	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the residuals of 
bilateral foot burns.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
December 1962.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current diagnosis of bilateral hearing loss.

2.  The medical evidence of record does not show that the 
veteran has the residuals of bilateral foot burns.

3.  The medical evidence of record does not show that the 
veteran's current right shoulder disorder is related to 
military service.

4.  The medical evidence of record does not show that the 
veteran's current left knee disorder is related to military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The residuals of bilateral foot burns were not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A right shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in February 2002 satisfied the 
duty to notify provisions for the veteran's right shoulder, 
left knee, and bilateral foot claims.  Also prior to initial 
adjudication, a letter dated in April 2003 satisfied the duty 
to notify provisions for the veteran's bilateral hearing loss 
claim.  An additional letter was also provided to the veteran 
in March 2004, after which the claims were readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records 
and VA medical treatment records have been obtained.  VA 
examinations have not been accorded the veteran, because 
there is no evidence that the veteran currently has bilateral 
hearing loss or a bilateral foot condition and there is no 
medical evidence that he had a right shoulder disorder or a 
left knee disorder during service.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss and 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service Connection for Bilateral Hearing Loss and a Bilateral 
Foot Condition

An April 1960 service medical record stated that the veteran 
complained that his shoes hurt his feet.  An August 1960 
medical report stated that the veteran had a swollen left 
foot.  A December 2002 separation examination report is 
negative for any foot disability, to include any residuals of 
burns.

The veteran's service medical records are also negative for 
any complaints, symptoms, or diagnoses of hearing loss.  The 
separation examination report states that on audiological 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
0
0
0

There is no post-service medical evidence of record that 
shows complaints, symptoms, or diagnoses of hearing loss.

In a September 2002 VA outpatient medical report, the veteran 
complained of a bump on his left foot.  He stated that his 
foot was injured 30 years before during an aircraft carrier 
boiler room fire.  He reported there had been no recent 
changes with the foot.  On examination, the veteran's feet 
were normal.

The evidence of record shows that the veteran does not have a 
current diagnosis of bilateral hearing loss or a bilateral 
foot condition.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of 38 U.S.C.A. §§ 1110 and 1131 as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of bilateral hearing loss and 
a bilateral foot condition.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that he has a current diagnosis of bilateral 
hearing loss and a bilateral foot condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As there is no medical evidence of 
record that indicates that the veteran has bilateral hearing 
loss or the residuals of bilateral foot burns, service 
connection for these disabilities is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that diagnoses bilateral hearing loss and 
a bilateral foot condition, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Right Shoulder Disorder and a Left 
Knee Disorder

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a right shoulder 
disorder.

Deck logs from the USS Saratoga stated that a fire broke out 
on January 23, 1961.  The deck logs listed injuries to 
multiple crew members as a result of the fire.  The veteran's 
name was not amongst those listed.

A January 1961 article from the Charlotte Observer newspaper 
stated that two Carolinas men were injured in a fire on-board 
the USS Saratoga.  The Board notes that one of the men listed 
as injured in the newspaper was not listed in the injury 
report in the USS Saratoga deck logs.

A June 1961 medical report stated that the veteran reported 
to sick bay with 3 puncture wounds on the shin of his left 
leg.  A medical report dated the next day stated that the 
veteran had tenderness over the same area.  A subsequent 
medical report stated that the veteran had slipped and fallen 
on a catwalk, hitting the proximal end of his left leg.  The 
report stated that x-ray examination revealed no fracture.  
The diagnosis was contusion of the left leg and the veteran 
was discharged as fit for duty.

Subsequent to separation from active duty, a December 1998 VA 
physical therapy outpatient report stated that the veteran 
had injured his right shoulder in 1960 and again in 1993.  
The assessment of the veteran's right shoulder stated that he 
had decreased strength of the trapezius, minimal scapular 
muscle atrophy, pain limiting activities of daily living, and 
a decreased active range of motion of the right shoulder.  
The evidence of record shows that right shoulder disorders 
have been consistently diagnosed since December 1998.

A July 2002 VA outpatient medical report stated that the 
veteran complained of pain and swelling of the left knee for 
the previous 2 to 3 months.  The veteran stated that he had a 
history of chronic trauma to the knee while in the Navy.  The 
assessment was painful swelling of the left knee with mild 
tenderness, no marked inflammation, some crepitus, and no 
abnormal ligament laxity, suggestive of left knee effusion.  
The evidence of record shows that left knee disorders have 
been consistently diagnosed since July 2002.

In a July 2002 statement, the veteran stated that while 
fighting a fire onboard the USS Saratoga in January or 
February 1961, he was struck several times by fire fighting 
equipment.  He stated that this was to "blame for my 
physical problems to-date."  In a second July 2002 
statement, the veteran stated that he was treated on-board 
the USS Saratoga for a right shoulder injury he sustained 
during a fire in January 1961.

In a September 2002 VA outpatient medical report, the veteran 
stated that he a history of chronic knee and shoulder pain 
since a fire in service.

In a January 2003 VA outpatient medical report, the veteran 
stated that he had injured his right arm and shoulder 40 
years before during military service.  He stated that he had 
pain and a decreased range of motion since that time.

An April 2003 VA outpatient medical report stated that the 
veteran had a previous right shoulder injury sustained in a 
fire in the 1960s, likely a humerus fracture.  The report 
stated that the veteran also injured his left knee in the 
same accident.

In an April 2004 claim, the veteran stated that his right 
shoulder was injured after being hit with fire fighting 
equipment while fighting a fire on-board the USS Saratoga.  
He also stated that his left knee injury had been causing him 
pain since the fire on-board the USS Saratoga.

A January 2005 letter from the former Medical Administrative 
Officer of the USS Saratoga stated that the veteran was a 
crew member of the USS Saratoga in January 1961.  The letter 
stated that the veteran sustained injuries while fighting a 
fire as a member of a damage control party and "would have 
been transported to the main sick bay for treatment of his 
injuries."  The letter further stated that 

[t]he main sick bay was quickly inundated 
with heavy, black, oily smoke and we had 
to evacuate all patients (numbering in 
the 100's) to other locations, i.e., the 
mess decks and hanger bays.  In the mass 
confusion and chaos it is more than 
likely that men were treated and such 
treatment never got documented in medical 
records after the emergency was over.

In a January 2005 statement, the veteran stated that he had 
been injured during the January 1961 fire on-board the USS 
Saratoga, but records of this injury were not kept due to the 
large number of individuals treated.

In a February 2005 VA outpatient medical report, the veteran 
stated that he had a previous bilateral shoulder injury 
sustained in a fire in the 1960s.

The medical evidence of record does not show that the 
veteran's right shoulder disorder or left knee disorder are 
related to his active military service, nor is there any 
suggestion that arthritis of either joint was diagnosed 
within a year of the veteran's separation from service (it is 
noted that left knee degenerative joint disease  has been 
diagnosed).  There is no medical evidence of these disorders 
in service.  The Board notes that the January 2005 letter 
from the former Medical Administrative Officer of the USS 
Saratoga stated that the veteran was injured while fighting a 
fire in January 1961 and medical records of these injuries 
may not have been kept.  However, the letter did not specify 
what kinds of injuries the veteran sustained.  Therefore the 
January 2005 letter is not competent to show that the veteran 
specifically sustained right shoulder and left knee injuries.

Furthermore, the Board notes that there are numerous service 
medical records dated after January 1961.  These records 
include 14 separate visits to the USS Saratoga sick bay after 
the January 1961 fire and a December 1962 separation medical 
examination report.  While an injury to the veteran's left 
shin was noted in June 1961, a left knee disorder was not 
diagnosed at that time or at any other time during military 
service.  A right shoulder injury was not mentioned in any of 
these records.  Accordingly, the record shows that the 
veteran was repeatedly treated for multiple medical 
complaints subsequent to January 1961, but none of these 
complaints were related to the veteran's right shoulder or 
left knee.  As such, the post-January 1961 service medical 
records are competent to show that the veteran did not have 
right shoulder and left knee conditions after the January 
1961 fire.

In addition, while the veteran has current diagnoses of a 
right shoulder disorder and a left knee disorder, there is no 
medical evidence of record that these disorders were 
diagnosed prior to 1998 and 2002, respectively, over 35 years 
after separation from active duty.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

The evidence of record includes multiple statements in VA 
outpatient medical reports dated in December 1998, July 2002, 
September 2002, January 2003, April 2003, and February 2005 
that the veteran's right shoulder disorder and left knee 
disorder were incurred in active military service.  The Board 
notes, however, that these statements were based upon the 
veteran's reported history.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  Such evidence is of little probative value, 
as a bare transcription of a lay history cannot is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Additionally, although the VA outpatient 
medical reports diagnosed right shoulder and left knee 
disorders, the examiners did not provide opinions as to 
whether the current disorders were related to any incident in 
service.  Accordingly, the December 1998, July 2002, 
September 2002, January 2003, April 2003, and February 2005 
VA outpatient medical examination reports do not provide a 
nexus relating any currently diagnosed right shoulder 
disorder or left knee disorder to military service.

Finally, the veteran's statements alone are not sufficient to 
prove that his currently diagnosed right shoulder disorder 
and left knee disorder are related to military service.  See 
Espiritu, 2 Vet. App. at 495.  As such, there is no medical 
evidence of record relating the veteran's right shoulder 
disorder and left knee disorder to military service.  
Accordingly, service connection for a right shoulder disorder 
and a left knee disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the veteran's current right shoulder disorder 
and left knee disorder are related to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral foot condition is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


